Title: Thomas Jefferson to Charles Clay, 8 January 1814
From: Jefferson, Thomas
To: Clay, Charles


          Dear Sir  Monticello Jan. 8. 14.
          I informed you on the 28th Ult. by letter that I had according to your request engaged mr Forber to wait on you with a view to the erection of a carding machine for you. he proposes to set out the day after tomorrow, and will present himself to you with this letter. the success
			 of the machine he has erected near me, persuades me he is fully competent to fulfill your wishes. Accept the assurance of my great esteem & respect.
          Th:
            Jefferson
        